Citation Nr: 1511276	
Decision Date: 03/17/15    Archive Date: 03/27/15

DOCKET NO.  07-37 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.  


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from April 1962 until October 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision from the Department of Veterans Affairs (VA), Regional Office (RO), in Waco, Texas.

The Veteran initially was represented in this appeal by the Disabled American Veterans.  In December 2012, the Veteran submitted a Form 21-22a for S.C., a private attorney.  The Board noted that S.C. was not accredited with VA's Office of General Counsel and sent the Veteran a letter in January 2013 which notified him that his chosen representative was not accredited.  The January 2013 letter advised the Veteran that he could represent himself, appoint an accredited veterans service organization (VSO), or appoint a different private attorney or agent to represent him.  The letter indicated that if the Veteran did not respond within 30 days, it would be assumed that he wished to represent himself.  The Veteran did not respond to the January 2013 letter and accordingly, he is considered a pro se appellant.  38 C.F.R. § 14.629 (addressing requirements for accreditation); 14.631(f)(1)(indicating that receipt of a new power of attorney constitutes revocation of a prior power of attorney). 

The Board remanded the case in July 2011 and March 2013 for additional development.  The Veteran was afforded a VA examination and additional VA medical records were associated with the claims files.  A Supplemental Statement of the Case was issued in June 2013.  The case has been returned to the Board.  

Other than August 2009 and July 2014 rating decisions, regarding issues that are not currently before the Board, and VA treatment records considered in the June 2013 SSOC, documents in the Virtual VA claims file and Veterans Benefits Management System are duplicative of those in the paper claims file.

The  issues of entitlement to service connection for hepatitis C, chronic obstructive pulmonary disease, posttraumatic stress disorder or related neurological/mental disorders, depression, prostate problems, elevated PSA, and incontinence, enlarged liver and cirrhosis, enlarged spleen, cervical spine fractured vertebrae and strain with radiculopathy and a torn rotator cuff of the left shoulder were raised in a December 2012 statement.  Additionally, the record includes a June 2012 claim for service connection for the cervical spine and torn rotator cuff of the left shoulder.  These issues have been raised by the record and were previously referred, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A low back disorder was not manifest in service or within one year of separation.   A low back disorder is not attributable to service.  

2.  A right knee disorder was not manifest in service or within one year of separation.  A right knee disorder is not attributable to service.  

3.  A left knee disorder was not manifest in service or within one year of separation.  A left knee disorder is not attributable to service.  


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

2.   A right knee disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

3.  A left knee disorder was not incurred in or aggravated by service, and cannot be presumed to have been incurred therein.  38 U.S.C.A. §§ 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued a notice letter, dated in in May 2007, to the Veteran.  This letter explained the evidence needed to substantiate the claims for service connection, as well the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded a VA examination responsive to the claim for service connection a low back disorder.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  The Board has reviewed the examination report, and finds that it is adequate for the purpose of deciding the issue on appeal.  

No examination or nexus opinion is required regarding the claims for service connection of a bilateral knee disorder, as the weight of the evidence demonstrates no related injury, disease, or event during service; therefore, no examination or nexus opinion is required, and any opinion would be speculative, as there is no injury, disease, or event during service to which such a currently diagnosed disorder could be related.  For these reasons, a remand to provide the Veteran with a medical examination and/or obtain a medical opinion is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As degenerative joint disease (arthritis) is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Based on the evidence of record, the Veteran's claims of service connection for a low back disorder and right and left knee disorders must be denied.  In this case, there is no evidence of degenerative joint disease of the knees during service or for many years thereafter; there is also no evidence of lumbar spine degenerative disc and joint disease during service or for many years thereafter.  38 U.S.C.A. §§ 1131, 1137.  

The Board acknowledges that service treatment records indicate that the Veteran was treated for complaints of pain and swelling of the right knee in September 1963 and persistent back pain in June 1963.  However, x-rays of the back were negative and at separation, his lower extremities, spine, and musculoskeletal system were normal.   Moreover, beyond those complaints, there were no diagnoses related to his knees or spine.  In short, the evidence fails to establish the presence of pathology during service.  Stated differently, despite the complaint during service, arthritis was not noted, identified or diagnosed during service.  In addition, there is nothing to suggest that there were characteristic manifestations sufficient to identify the arthritis disease process during service.  38 C.F.R. § 3.303(b).

The Veteran is competent to report that he has degenerative joint disease of the lumbar spine and knees, as such is documented after service.  He is also competent to report that he had back and knee pain during service.  However, his statements, even if accepted as credible, do not establish a nexus to service.  The weight of the evidence reflects that the Veteran's degenerative disc and joint disease of the lumbar spine and degenerative joint disease of the knees are not related to service.  The Board observes that neither the Veteran's treating providers nor the VA examiner found a relationship between the Veteran's degenerative joint disease of the lumbar spine and his service, and that none of his treating providers found a relationship between the Veteran's degenerative joint disease of the knees and his service.  To the contrary, the Veteran's treating providers attributed his low back and knee complaints to job-related injuries in 2008 and 2009 (see, September 2010 records from Dr. S (2008 injury to the back) and VA treatment records dated September and October 2009 (Veteran reported right knee pain and left knee instability related to an on-the-job injury)).

The Board acknowledges that the Veteran was diagnosed with lumbar degenerative disc and joint disease with L4 spondylosis and L4-5 spondylolisthesis, herniated nucleus pulposus at L4, and multilevel degenerative disease of the thoracolumbar spine at the VA examination in 2012; however, it has not been found to be related to his service.  The October 2012 VA examiner found that the Veteran's degenerative disc and joint disease of the lumbar spine is not related to his service, as the Veteran's in-service complaints were related to a single episode of mechanical lumbar pain, without evidence of disc disease or root irritation, and without documented treatment again for his back until March 1999.  The VA examiner noted that, in 1999, the Veteran reported onset of his back pain was approximately one week earlier, and that degenerative disc and joint disease was age-related.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994).  

To the extent that there are lay opinions, including those of the Veteran, linking the Veteran's degenerative disc and joint disease of the lumbar spine to an in-service event or illness, the Board finds that the probative value of the general lay assertions are outweighed by the specific, reasoned opinion of the October 2012 VA examination report and the clinical evidence of record.  The October 2012 VA examiner, in determining that the Veteran's degenerative disc and joint disease of the lumbar spine is unrelated to service, is entitled to greater probative weight than the more general lay assertions of the Veteran, even assuming those lay assertions were competent.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011) (noting impropriety of the Board categorically discounting lay testimony and requiring the Board to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence is competent); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"). 

To the extent that there are lay opinions, including those of the Veteran, linking his right and left knee disorders to an event or illness during his service, the Board finds that the probative value of the general lay assertions are outweighed by the clinical evidence of record, which is entitled to greater probative weight.  The Board points out that the Veteran did not attribute his degenerative joint disease of the right and left knees to his service except as it pertained to his claims for service connection.  Indeed, as previously discussed, the Veteran's VA treatment records indicate that the Veteran asserted that his right and left knee complaints and diagnoses were related to a job injury.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

In sum, there is no reliable evidence linking the Veteran's degenerative disc and joint disease of the lumbar spine or degenerative joint disease of the right and left knees to service.  In reaching this determination, the Board acknowledges that the Veteran has degenerative disc and joint disease of the lumbar spine and degenerative joint disease of the right and left knees.  However, the more probative evidence establishes post-service causes (aging and workplace injuries) and this evidence is more reliable than his assertion of continuity.  In addition, the report of continuity is inconsistent with the normal findings of the right knee and spine during service and the absence of complaints until 1999 (lumbar spine) and 2009 (knees).  Here, we are faced with objective medical evidence rather than a silent record.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for degenerative disc and joint disease of the lumbar spine or degenerative joint disease of the right and left knees.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).


ORDER

Service connection for a low back disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.




____________________________________________
SONJA A. MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


